Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 17, 2020

                                    No. 04-20-00023-CV

                                   Robert THOMPSON,
                                        Appellant

                                             v.

                                      Robert NIETO,
                                         Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2019CV08856
                         Honorable J Frank Davis, Judge Presiding


                                       ORDER
       Pending before the court is a motion for writ of possession filed by appellant. The
motion is DENIED. Any issues raised on appeal regarding possession will be resolved after the
complete appellate record is filed and the issues are fully briefed.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court